NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3032-20

STEVEN PRIOLO, as
administrator ad prosequendum
of the Estate of DOROTHY
PRIOLO and STEVEN PRIOLO,
individually,

          Plaintiff-Appellant,

v.

SHORROCK GARDEN CARE
CENTER,

          Defendant-Respondent.


                   Submitted September 12, 2022 - Decided September 20, 2022

                   Before Judges Currier and Bishop-Thompson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. L-2263-20.

                   Richard A. Amdur, Jr., attorney for appellant.

                   Lewis Brisbois Bisgaard & Smith, LLP, attorneys for
                   respondent (Malinda A. Miller, of counsel and on the
                   brief; Alex W. Raybould and S. Christopher Martino,
                   on the brief).
PER CURIAM

      Dorothy Priolo was a resident at defendant's assisted living facility when

she contracted COVID-19, leading to her death on April 17, 2020.1 Plaintiff

alleges defendant was negligent "in failing to implement and execute

appropriate protocols and standards for managing and minimizing the existing

threat and risks posed by the COVID-19 virus." Plaintiff further contends

defendant did not follow State mandated guidelines regarding the management

and containment of the virus, did not properly implement testing protocols,

visitation policies, and employee testing, and failed to establish the enforcement

and procurement of personal protection equipment and employee contact

procedures.

      After defendant filed an answer asserting statutory defenses and

requesting plaintiff provide an affidavit of merit (AOM), plaintiff served an

AOM on April 6, 2021 authored by Bruce H. Podrat, MBA/MHA. According

to his curriculum vitae, Podrat is a healthcare administrative consultant who

specializes in assisting healthcare systems, including assisted living facilities,

to "achieve strategic business objectives." He certified he was "experienced



1
   The death certificate listed the cause of death as cardiac arrest, hypoxic
respiratory failure, and COVID-19 infection.
                                                                            A-3032-20
                                        2
with assisted living and nursing home administrative standard of care issues

based on [his] training, education and experience with nursing home[s], assisted

living facilities and lifecare facilities."

       Defendant objected to plaintiff's AOM, asserting Podrat was not a licensed

medical professional, a licensed nursing home administrator or a certified

assisted living administrator. Therefore, Podrat was not qualified to offer an

opinion regarding the standard of care owed to decedent from an assisted living

facility. During an April 22, 2021 Ferreira2 conference, the court advised

plaintiff the AOM did not meet the statutory requirements under N.J.S.A.

2A:53A-27.        The    court   permitted        plaintiff   to   submit   supplemental

documentation.

       Thereafter, the court conducted a hearing in an attempt to resolve the

issues regarding plaintiff's AOM.        Failing to reach a resolution, the court

directed defendant to file the appropriate motion.

       Defendant moved to dismiss the complaint for failure to comply with the

AOM statute, failure to state a cause of action under the New Jersey COVID-19

Immunity Act, P.L. 2020, c.18, and failure to state a claim under the Public

Readiness and Emergency Preparedness (PREP) Act, 42 U.S.C. § 247d-6d(a)(1).


2
    Ferreira v. Rancocas Orthopedic Assocs., 178 N.J. 144 (2003).
                                                                                  A-3032-20
                                              3
      On June 24, 2021, the trial court issued an order and written opinion

granting the motion to dismiss.3 The court found plaintiff was required to serve

an AOM because defendant was a licensed person under N.J.S.A. 2A:53A-26(j)

as a health care facility defined under N.J.S.A. 26:2H-2. The court relied on the

definition of a "health care facility" which includes, but is not limited to, "a

rehabilitation center, extended care facility, skilled nursing home, . . . residential

health care facility, [and] dementia care home."              N.J.S.A. 26:2H-2(a).

Therefore, plaintiff required an AOM from a licensed person having the

requisite expertise in the administration of an assisted care facility to opine on

the applicable standard of care.

      We review de novo a trial court's determination of a motion to dismiss

under Rule 4:6-2(e). Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo,

Hyman and Stahl, P.C., 237 N.J. 91, 108 (2019) (citing Stop & Shop

Supermarket Co., LLC v. Cnty. of Bergen, 450 N.J. Super. 286, 290 (App. Div.

2017)). "[N]o deference [is owed] to the trial court's legal conclusions." Ibid.

(citing Rezem Fam. Assocs., LP v. Borough of Millstone, 423 N.J. Super. 103,

114 (App. Div. 2011)).


3
   The court dismissed the complaint due to plaintiff's failure to serve the
required AOM. The court did not address the additional grounds asserted for
dismissal.
                                                                                A-3032-20
                                          4
      Our review of rulings of law and issues regarding the applicability,

validity (including constitutionality) or interpretation of laws, statutes, or rules

is also de novo. See Meehan v. Antonellis, 226 N.J. 216, 230 (2016).

      On appeal, plaintiff asserts the trial court erred in finding defendant is a

health care facility as defined under N.J.S.A. 26:2H-2, thus requiring plaintiff

to serve a compliant AOM.

      In any action for damages for negligence by a licensed person in their

profession or occupation, plaintiff must provide defendant, within sixty days of

defendant's answer, 4 an affidavit of an appropriate licensed person stating that

"there exists a reasonable probability that the care, skill or knowledge exercised

or exhibited in the treatment, practice or work that is the subject of the

complaint, fell outside acceptable professional . . . practices." N.J.S.A. 2A:53A-

27.

      The definition of a "licensed person" under N.J.S.A. 2A:53A-26 includes

"a health care facility as defined in . . . ([the Health Care Facilities Planning Act

(HCFPA), N.J.S.A.] 26:2H-2)." Under N.J.S.A. 26:2H-2, a health care facility

is



4
  The court may grant one additional period, not to exceed sixty days, to file the
affidavit of merit for "good cause." N.J.S.A. 2A:53A-27.
                                                                               A-3032-20
                                         5
            the facility or institution, whether public or private, that
            is engaged principally in providing services for health
            maintenance organizations, diagnosis, or treatment of
            human disease, pain, injury, deformity, or physical
            condition, including, but not limited to, a general
            hospital, special hospital, mental hospital, public health
            center,     diagnostic      center,   treatment     center,
            rehabilitation center, extended care facility, skilled
            nursing home, nursing home, intermediate care facility,
            tuberculosis hospital, chronic disease hospital,
            maternity hospital, outpatient clinic, dispensary, home
            health care agency, residential health care facility,
            [and] dementia care home. . . .

            [emphasis added.]

      The purpose of the affidavit of merit statute "is laudatory—to weed out

frivolous claims against licensed professionals early in the litigation process."

Meehan, 226 N.J. at 228 (citing Ferreira, 178 N.J. at 146).

      In interpreting a statute, courts must discern and effectuate the

Legislature's intent. Id. at 232. The best indicator of that intent is the statutory

language itself. DiProspero v. Penn, 183 N.J. 477, 492 (2005). Therefore, we

begin with the words of the statute and ascribe to them their ordinary meaning.

Mason v. City of Hoboken, 196 N.J. 51, 68 (2008).

      A reading of the statute reveals the Legislature did not explicitly include

"assisted living facility" in its definition of health care facility under N.J.S.A.

26:2H-2. However, since the statute is part of a larger framework, we read it i n


                                                                              A-3032-20
                                         6
connection with the other parts to give meaning to the legislative scheme.

Wilson ex. rel. Manzano v. City of Jersey City, 209 N.J. 558, 572 (2012) (citing

Kimmelman v. Henkels & McCoy, Inc., 108 N.J. 123, 129 (1987)).

      N.J.S.A. 26:2H-2 plainly defines a "health care facility" as "the facility or

institution . . . engaged principally in providing services for health maintenance

organizations, diagnosis, or treatment of human disease, pain, injury, deformity,

or physical condition, including, but not limited to, a general hospital . . .

extended care facility, skilled nursing home, nursing home, . . . residential health

care facility, [and] dementia care home . . . ." (emphasis added). The HCFPA

also defines an "[a]ssisted living facility" as an "assisted living residence or

comprehensive personal care home pursuant to . . . ([N.J.S.A.] 26:2H-1 . . . .)"

N.J.S.A. 26:2H-12.56. And "[a]ssisted living" is defined as "a coordinated array

of supported personal and health services, available [twenty-four] hours per day,

which promote resident self-direction and participation in decisions that

emphasize independence, individuality, privacy, dignity, and homelike

surroundings to residents who have been assessed to need these services,

including residents who require formal long-term care." N.J.S.A. 26:2H-7.15

(emphasis added).




                                                                              A-3032-20
                                         7
      It cannot be disputed that defendant provides health services and is similar

in nature to a "a general hospital . . . extended care facility, skilled nursing home,

nursing home, . . . residential health care facility, [and] dementia care home."

N.J.S.A. 26:2H-2. As all these entities are included in the definition of a health

care facility, we can infer the Legislature intended an assisted living facility to

also fall within the statute and be considered a health care facility subject to the

requirements of the AOM statute.

      Moreover, we note defendant is licensed by the New Jersey State

Department of Health and regulated under N.J.A.C. 8:36-1 to -21. To achieve

the license, an assisted living facility must be capable of providing "assistance

with personal care, nursing, pharmacy, dining, activities, recreational, and social

work services to meet the individual needs of each resident." N.J.A.C. 8:36-

5.1(b). The facility must also be capable of providing the supervision of self-

administered medication and administration of medications by trained and

supervised personnel. N.J.A.C. 8:36-5.1(c) to (d). And an assisted living facility

must always have at least one registered professional nurse available to its

residents.   N.J.A.C 8:36-8.2.      In providing personal and health services,

including nursing and pharmacy services, defendant is a health care facility as

defined under N.J.S.A. 26:2H-2.


                                                                                A-3032-20
                                          8
      In addition, the list of facilities included in N.J.S.A. 26:2H-2 is not meant

to be exclusive as noted by the Legislature's addition of the phrase "including,

but not limited to." In fact, the Legislature explicitly excluded certain entities

from the definition of health care facility, such as institutions that provide

healing solely by prayer. See N.J.S.A. 26:2H-2(a). An assisted living facility

was not an excluded entity.

      Because we have found defendant is a health care facility to which the

AOM statute is applicable, plaintiff was required to serve an appropriate AOM

to support its complaint.     The person executing the AOM must meet the

requirements under N.J.S.A. 2A:53A-27 and, in addition to holding a

professional license, also have particular expertise in the general area o r

specialty involved in the action. Podrat cannot meet those requirements. He is

not licensed as a physician or nurse or a nursing home administrator. Nor is

Podrat a certified assisted living administrator. Therefore, Podrat does not have

the qualifications to opine on the standard of care required of an assisted care

facility during the first months of the COVID-19 epidemic.

      Without the requisite AOM, plaintiff cannot support its cause of action.

The trial court properly dismissed the complaint.

      Affirmed.


                                                                             A-3032-20
                                        9